EXHIBIT 10.4.11
 
EMPLOYMENT AGREEMENT WITH
 
STEPHEN BECKMAN 
 
This Employment Agreement (“Agreement”) is entered into as of the 1st day of
September, 2005 (the “Effective Date”), by and between Stephen Beckman (the
“Executive”) and Inyx, Inc. (the “Company” or the “Employer”), or together the
Parties.
 
RECITALS:
 
Whereas, the Company desires to employ the Executive to provide personal
services to the Company, and also wishes to provide the Executive with certain
compensation and benefits in return for such services; and
 
Whereas, the Executive wishes to be employed by the Company and provide personal
services to the Company in return for certain compensation and benefits.
 
Now, therefore, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed by and between the Parties hereto as follows:
 
1.  EMPLOYMENT
 
1.1.  GENERAL. The Company hereby employs the Executive in the senior position
of Vice President, Sales & Marketing and Commercial Development, whose
responsibilities include directing the specialty sales force for Intal® and
Tilade® under the Company’s strategic alliance with King Pharmaceuticals, Inc.,
and also serving as one of the Company’s three senior executives on the
six-member Alliance Management Committee of King and the Company, as well as
assisting the Company’s overall commercial growth in the pharmaceutical
industry, and the Company may assign other reasonable corporate duties to the
Executive from time to time. The Executive agrees to perform and discharge such
duties well and faithfully, and to be subject to the supervision and direction
of Jack Kachkar, Chairman and Chief Executive Officer of the Company (“CEO”),
and Jay M. Green, Executive Vice President, or their designee or successor. The
Executive acknowledges that this appointment involves the affairs of the Company
and its subsidiaries in Puerto Rico, Toronto, Canada and in the United Kingdom.
Accordingly, while the executive will be operationally based in the
Philadelphia, PA area, the Executive will be required to regularly travel to and
conduct duties across the United States and in other countries on behalf of the
Company and its subsidiaries, affiliates and strategic alliances.
 
1.2.  TIME DEVOTED TO POSITION. The Executive, during the Employment Term, shall
devote his full business time, attention and skills to the business and affairs
of the Employer.
 
1.3.  CERTIFICATIONS. Whenever the Executive is required by law, rule or
regulation or requested by any governmental authority or by the Company or the
Company’s auditors to provide certifications with respect to financial
statements or filings with the Securities and Exchange Commission or any other
governmental authority, the Executive shall sign such certifications as may be
reasonably requested by such officers, with such exceptions as the Executive
deems necessary to make such certifications accurate and not misleading.
 

--------------------------------------------------------------------------------


2.  COMPENSATION AND BENEFITS
 
2.1.  SALARY. At all times the Executive is employed hereunder, Employer shall
pay to Executive, and Executive shall accept, as full compensation for any and
all services rendered and to be rendered by him during such period to Employer
in all capacities, including, but not limited to, all services that may be
rendered by him to any of Employer’s existing subsidiaries, entities and
organizations hereafter formed, organized or acquired by Employer, directly or
indirectly (each, a “Subsidiary” and collectively, the “Subsidiaries”), the
following: (i) a base salary at the annual rate of $175,000 or at such increased
rate as the Board (through its Compensation Committee), in its sole discretion,
may hereafter from time to time grant to Executive, subject to adjustments in
accordance with Section 2.2 hereof (as so adjusted, the “Base Salary”); and
(ii) any additional bonus and the benefits set forth in Sections 2.3, 2.4 and
2.5 hereof. The Base Salary shall be payable in accordance with the regular
payroll practices of Employer applicable to senior executives, less such
deductions as shall be required to be withheld by applicable law and regulations
or otherwise.
 
2.2.  CASH BONUSES. Subject to Section 3.3 hereof, the Executive shall be
entitled to an annual cash bonus of up to thirty percent (30%) of the
Executive’s annual base salary, with the bonus amount based upon performance
criteria achieved by the Company and the Executive during a twelve (12) month
period that are mutually agreed upon by the Company and the Executive at the
outset of the 12-month period. In addition, for directing increases in the
annual combined net sales for Intal® and Tilade® above an $18,500,000 annual
base line (the “Base Line”), the Company will pay the Executive a one percent
(1%) cash commission on the amount above the Base Line that the Company retains
as its portion of net sales (which amounts to sixty-five percent (65%) of any
sales above the Base Line).
 
2.3.  STOCK OPTIONS. The Executive shall be entitled to participate in stock
option and similar equity plans of Employer. In connection herewith, the
Executive will be granted 300,000 options to purchase shares of common stock of
the Company with an exercise price equal to the closing price of the Company’s
common stock on September 1, 2005 on the following basis: 100,000 options to be
vested on August 31, 2006; 100,000 options to be vested on August 31, 2007; and
100,000 options to be vested on August 31, 2008; with all options issued on
terms and conditions set forth in the Stock Option Plan of the Company and a
Stock Option Agreement with the Executive containing these terms. The Executive
shall be entitled to any additional annual stock option grants provided at the
discretion of the Board.
 
2.4.  EXECUTIVE BENEFITS
 
2.4.1.  EXPENSES. Employer shall promptly reimburse the Executive for properly
documented expenses that he may reasonably incur in connection with the
performance of his duties including but not limited to, expenses for such items
as business entertainment, business travel, hotel and meals that are in
accordance with Company policy and approved by the Chairman of the Board and
Chief Executive Officer of the Company. The Company shall also pay the Executive
a monthly car allowance of $1,000 and the Executive shall be eligible for a
Blackberry cell phone for Company-related use.
 
- 2 -

--------------------------------------------------------------------------------


2.4.2.  RELOCATION EXPENSE. The company shall reimburse the Executive for
one-time, documented moving expenses from Long Valley, NJ to the Philadelphia,
PA area, up to a cap of $10,000.
 
2.4.3.  EMPLOYER PLANS. Executive shall be entitled to participate in such
employee benefit plans and programs as Employer may from time to time generally
offer or provide to executive officers of Employer or its Subsidiaries,
including, but not limited to, participation in health and accident, medical and
dental plans including any such benefit plans offered by the Subsidiaries where
applicable, and profit sharing and retirement plans.
 
2.4.4.  VACATION. The Executive shall be entitled to one (1) week paid vacation
that can be taken between September 1, 2005 and December 31, 2005. Starting in
calendar year 2006, Executive shall be entitled to four (4) weeks paid vacation
per calendar year. Unused vacation days in any year will have to be taken by
March 31st of the following year or will continue to accrue for the benefit of
the Executive and payable on termination of employment.
 
3.  EMPLOYMENT TERM; TERMINATION
 
3.1.  EMPLOYMENT TERM. The Executive’s employment hereunder shall commence on
September 1, 2005 and, except as otherwise provided in Section 3.2 hereof, shall
continue until August 31, 2008 (the “Initial Term”). Thereafter, this Agreement
shall automatically be renewed for successive one-year periods commencing on the
1st day of September 2008 and of each subsequent year, unless either (i)
Employer and Executive agree to a new Employment Agreement, or (ii) Executive or
Employer shall have provided a Notice of Termination (as defined in
Section 3.4.2 hereof) in respect of its or his election not to renew the
Employment Term (in accordance with Sections 3.3.2 and 3.3.3 hereof). Upon
non-renewal of the Employment Term pursuant to this Section 3.1 or termination
pursuant to Sections 3.2.1 through 3.2.5 hereof, inclusive, Executive shall be
released from any duties hereunder (except as set forth in Section 4 hereof) and
the obligations of Employer to Executive shall be as set forth in Section 3.3
hereof only.
 
3.2.  EVENTS OF TERMINATION. The Employment Term shall terminate upon the
occurrence of any one or more of the following events:
 
3.2.1.  DEATH. In the event of Executive’s death, the Employment Term shall
terminate on the date of his death.
 
3.2.2.  WITHOUT CAUSE BY EXECUTIVE. Executive may terminate the Employment Term
at any time during such Term for any reason whatsoever by giving a Notice of
Termination to Employer. The Date of Termination pursuant to this Section 3.2.2
shall be effective the Notice of Termination is given, unless an extended period
is agreed to by the parties.
 
- 3 -

--------------------------------------------------------------------------------


3.2.3.  DISABILITY. In the event of Executive’s Disability (as hereinafter
defined), Employer may, at its option, terminate the Employment Term by giving a
Notice of Termination to Executive. The Notice of Termination shall specify the
Date of Termination, which date shall not be earlier than thirty (30) days after
the Notice of Termination is given. For purposes of this Agreement, “Disability”
means the inability of Executive for ninety (90) days in any twelve (12) month
period to substantially perform his duties hereunder as a result of a physical
or mental illness, all as determined in good faith by the Board.
 
3.2.4.  CAUSE. Employer may, at its option, terminate the Employment Term for
“Cause” based on objective factors determined in good faith by the Board of
Directors as set forth in a Notice of Termination to Executive specifying the
reasons for termination and the failure of the Executive to cure the same within
thirty (30) days after Employer shall have given the Notice of Termination;
PROVIDED, HOWEVER, that in the event the Board in good faith determines that the
underlying reasons giving rise to such determination cannot be cured, then the
thirty (30) day period shall not apply and the Employment Term shall terminate
on the date the Notice of Termination is given. For purposes of this Agreement,
“Cause” shall mean (i) Executive’s conviction of, guilty or no contest plea to a
felony (ii) an act or omission by Executive in connection with his employment
that constitutes fraud, criminal misconduct, breach of fiduciary duty,
dishonesty, gross negligence, malfeasance, willful misconduct or other conduct
that is materially harmful or detrimental to Employer; (iii) a material breach
by Executive of this Agreement and the failure of the Executive to cure the same
within thirty (30) days; (iv) continuing failure to perform such proper duties
as are assigned to Executive in accordance with this Agreement and with law and
good business practice, other than a failure resulting from a Disability; or
(v) Executive is found to have been involved in regulatory violations, criminal
misconduct, dishonesty or other willful misconduct while previously employed by
other employers.
 
3.2.5.  EMPLOYER RIGHT TO TERMINATE. Employer may terminate this agreement at
the end of its Initial Term, provided that Employer shall pay Executive in
accordance with payment described in Section 3.3.2 hereof. In addition, Employer
may terminate Executive for any reason, with or without cause, prior to end of
the Initial Term, by paying Executive the payment described in Section 3.3.2
hereof. In consideration of such payment, and assuming all other payments
required hereby have been paid, Executive agrees to provide Employer a general
release of any claims relating to such termination or otherwise.
 
3.3.  CERTAIN OBLIGATIONS OF EMPLOYER FOLLOWING TERMINATION OF THE EMPLOYMENT
TERM. Following termination of the Employment Term under the circumstances
described below, Employer shall pay to Executive or his estate, as the case may
be, the following compensation and provide the following benefits in full
satisfaction and final settlement of any and all claims and demands that
Executive now has or hereafter may have hereunder against Employer. In
connection with Executive’s receipt of any or all monies and benefits to be
received pursuant to this Section 3.3, Executive shall not have a duty to seek
subsequent employment during the period in which he is receiving severance
payments and the Severance Amount (as defined in Section 3.3.2 hereof) shall not
be reduced solely as a result of Executive’s subsequent employment by an entity
other than Employer.
 
- 4 -

--------------------------------------------------------------------------------


3.3.1.  FOR CAUSE. In the event that the Employment Term is terminated by
Employer for Cause, Employer shall pay to Executive, in a single lump-sum, an
amount equal to any unpaid but earned Base Salary through the Date of
Termination. Any payment made in accordance with this Section 3.3.1 shall be
made at a convenient date no later than fourteen (14) days after the termination
date.
 
3.3.2.  WITHOUT CAUSE BY EMPLOYER; ELECTION NOT TO RENEW BY EMPLOYER. In the
event that the Employment Term is terminated by Employer or Employer elects not
to renew this Agreement pursuant to Section 3.2.5 hereof, it shall pay to
Executive, subject to Executive’s continued compliance with the terms of Section
4 hereof, any unpaid but earned Base Salary through the effective Date of
Termination PLUS, an amount equal to twelve (12) months of Base Salary in effect
at such applicable time (the “Severance Amount”). Additionally, any Bonuses that
are due to the Executive shall be paid by Employer to Executive. HOWEVER, if
termination of Executive is due to or after a Change of Control (as defined in
Section 3.4.3 hereof) of the Employer, the Severance Amount is increased to
twenty-four (24) months Base Salary in effect at such applicable time, and any
non-vested stock options granted to Executive shall become fully vested at time
of such termination date. Any payments made in accordance with this Section
3.3.2 shall be made in a lump-sum payment at a convenient date no later than
fourteen (14) days after the effective termination date. In consideration of
such payment, and assuming all other payments required hereby have been paid,
Executive agrees to provide Employer a general release of any claims relating to
such termination or otherwise.
 
3.3.3.  WITHOUT CAUSE BY EXECUTIVE; ELECTION NOT TO RENEW BY EXECUTIVE. In the
event that the Employment Term is terminated by Executive pursuant to
Section 3.2.2 hereof or Executive elects not to renew this Agreement at any time
pursuant to Section 3.1 hereof, Employer shall pay to Executive Base Salary
through the effective Date of Termination. In addition, Employer shall pay
Executive, in a single lump-sum, an amount equal to any unpaid but earned
Bonuses through the effective Date of Termination, PROVIDED that the Executive
provides Employer with ninety (90) days advance notification in writing of the
intent to terminate or not to renew this Agreement.
 
3.3.4.  CHANGE OF EXECUTIVE BASE LOCATION.In the event that Employer elects to
relocate Executive from operational base in the Philadelphia, PA and the
Executive declines to relocate and decides to terminate this Employment
Agreement, Employer shall pay to Executive, subject to Executive’s continued
compliance with the terms of Section 4 hereof, any unpaid but earned Base Salary
through the effective Date of Termination PLUS, the Severance Amount of twelve
(12) months of Base Salary in effect at such applicable time. Additionally, any
Bonuses that are due to the Executive shall be paid by Employer to Executive,
and any non-vested stock options granted to Executive shall become fully vested
at time of termination date. Any payments made in accordance with this Section
3.3.4 shall be made in a lump-sum payment at a convenient date no later than
fourteen (14) days after the effective termination date. In consideration of
such payment, and assuming all other payments required hereby have been paid,
Executive agrees to provide Employer a general release of any claims relating to
such termination or otherwise.
 
- 5 -

--------------------------------------------------------------------------------


3.3.5.  DEATH OR DISABILITY.In the event that the Employment Term is terminated
by reason of Executive’s Disability pursuant to Section 3.2.3 or death pursuant
to Section 3.2.1 hereof, Employer shall pay to Executive or his estate, in a
single lump sum, an amount equal to any unpaid but earned Bonuses and Base
Salary through the effective Date of Termination.
 
3.3.6.  POST-EMPLOYMENT TERM BENEFITS. In the event of termination for any
reason, Employer shall reimburse Executive for any unpaid expenses pursuant to
Section 2.5.1 hereof. If Executive is terminated after December 31, 2005,
pursuant to Sections 3.2.3 or 3.2.5 hereof, Employer shall pay, on behalf of
Executive, for a period equal to three (3) months from the effective Date of
Termination (the “Benefits Period”), subject to Executive’s continued compliance
with the terms of Section 4 hereof, all medical, dental, health and accident,
and disability plans and programs other than stock options in which Executive
was entitled to participate immediately prior to the effective date of
termination, PROVIDED that Executive’s continued participation is legally
possible under the general terms and provisions of such plans and programs. In
the event that Executive’s participation in any such plan or program is barred,
Employer, at its sole cost and expense shall use its commercially reasonable
efforts to provide Executive with benefits substantially similar to those that
Executive was entitled to receive under such plans and programs for the
remainder of the Benefits Period. If Executive is terminated for CAUSE pursuant
to Section 3.2.4 hereof, Employer shall pay for no additional benefits after
effective date of termination.
 
3.3.7.  STOCK OPTIONS. Executive shall be entitled to receive the Employer stock
options set forth in Section 2.4 hereof and detailed in the attached Stock
Option Agreement.
 
3.4.  DEFINITIONS.
 
3.4.1.  “NOTICE OF TERMINATION” DEFINED. “Notice of Termination” means a written
notice that indicates the specific termination provision relied upon by Employer
or Executive and, except in the case of termination pursuant to Sections 3.2.1
or 3.2.2 hereof, that sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Employment Term
under the termination provision so indicated.
 
- 6 -

--------------------------------------------------------------------------------


3.4.2.  “DATE OF TERMINATION” DEFINED. “Date of Termination” means such date as
the Employment Term is expired if not renewed or terminated in accordance with
Sections 3.1 or 3.2 hereof.
 
3.4.3.  “CHANGE OF CONTROL” DEFINED. A “Change of Control” of Employer means (i)
the approval by the stockholders of the Company of the sale, lease, exchange or
other transfer (other than pursuant to internal reorganization) by the Company
of all or substantially all of its respective assets to a single purchaser or to
a group of associated purchasers; (ii) the first purchase of shares of equity
securities of the Company pursuant to a tender offer or exchange offer (other
than an offer by the Company) for at least fifty (50%) percent of the equity
securities of the Company; (iii) the approval by the stockholders of the Company
of an agreement for a merger or consolidation in which the Company shall not
survive as an independent, publicly-owned corporation; (iv) the acquisition
(including by means of a merger) by a single purchaser or a group of associated
purchasers of securities of the Company from the Company or any third party
representing fifty (50%) percent or more of the combined voting power of the
Company’s then outstanding equity securities in one or a related series of
transactions (other than pursuant to an internal reorganization or transfers of
the Executive’s interests).
 
4.  CONFIDENTIALITY AND NONSOLICITATION; PROPERTY RIGHTS
 
4.1.  “CONFIDENTIAL INFORMATION” DEFINED. “Confidential Information” means any
and all information (oral or written) relating to Employer or any Subsidiary or
any entity controlling, controlled by, or under common control with Employer or
any Subsidiary or any of their respective activities, including, information not
previously disclosed to the public or to the trade by the Company’s management,
or otherwise in the public domain, with respect to the Company’s products,
facilities, applications and methods, trade secrets and other intellectual
property, systems, procedures, manuals, confidential reports, product price
lists, customer lists, technical information, financial information, business
plans, prospects or opportunities, but shall exclude any information which
(i) is or becomes available to the public or is generally known in the industry
or industries in which the Company operates other than as a result of disclosure
by the Executive in violation of his agreements under this Section or (ii) the
Executive is required to disclose under any applicable laws, regulations or
directives of any government agency, tribunal or authority having jurisdiction
in the matter or under subpoena or other process of law. The Executive confirms
that all restrictions in this Section are reasonable and valid and waives all
defenses to the strict enforcement thereof.
 
4.2.  NON-DISCLOSURE OF CONFIDENTIAL INFORMATION. The Executive shall not at any
time (other than as may be required or appropriate in connection with the
performance by him of his duties hereunder), directly or indirectly, use,
communicate, disclose or disseminate any Confidential Information in any manner
whatsoever (except as may be required under legal process by subpoena or other
court order).
 
4.3.  CERTAIN ACTIVITIES. The Executive shall not, while employed by the Company
and for a period of one (1) year following the Date of Termination, directly or
indirectly, hire, offer to hire, entice away or in any other manner persuade or
attempt to persuade any officer, employee, agent, lessor, lessee, licensor,
licensee or supplier of Employer or any of its Subsidiaries to discontinue or
alter his or its relationship with Employer or any of its Subsidiaries.
 
- 7 -

--------------------------------------------------------------------------------


4.4.  NON-COMPETITION. The Executive shall not, while employed by the Company
and for a period of one (1) year following the Date of Termination, engage or
participate, directly or indirectly (whether as an officer, director, employee,
partner, consultant, shareholder, lender or otherwise), in any business that
manufactures, markets or sells products that directly competes with any product
of the Employer that is significant to the Employer’s business based on sales
and/or profitability of any such product as of the Date of Termination. Nothing
herein shall prohibit Executive from being a passive owner of less than 1% of
any publicly-traded class of capital stock of any entity directly engaged in a
competing business.
 
4.5.  PROPERTY RIGHTS; ASSIGNMENT OF INVENTIONS. With respect to information,
inventions and discoveries or any interest in any copyright and/or other
property right developed, made or conceived of by Executive, either alone or
with others, at any time during his employment by Employer and whether or not
within working hours, arising out of such employment or pertinent to any field
of business or research in which, during such employment, Employer is engaged or
(if such is known to or ascertainable by Executive) is considering engaging,
Executive hereby agrees:
 
(a)  that all such information, inventions and discoveries or any interest in
any copyright and/or other property right, whether or not patented or
patentable, shall be and remain the exclusive property of the Employer;
 
(b)  to disclose promptly to an authorized representative of Employer all such
information, inventions and discoveries or any copyright and/or other property
right and all information in Executive’s possession as to possible applications
and uses thereof;
 
(c)  not to file any patent application relating to any such invention or
discovery except with the prior written consent of an authorized officer of
Employer (other than Executive);
 
(d)  that Executive hereby waives and releases any and all rights Executive may
have in and to such information, inventions and discoveries, and hereby assigns
to Executive and/or its nominees all of Executive’s right, title and interest in
them, and all Executive’s right, title and interest in any patent, patent
application, copyright or other property right based thereon. Executive hereby
irrevocably designates and appoints Employer and each of its duly authorized
officers and agents as his agent and attorney-in-fact to act for him and on his
behalf and in his stead to execute and file any document and to do all other
lawfully permitted acts to further the prosecution, issuance and enforcement of
any such patent, patent application, copyright or other property right with the
same force and effect as if executed and delivered by Executive; and
 
- 8 -

--------------------------------------------------------------------------------


(e)  at the request of Employer, and without expense to Executive, to execute
such documents and perform such other acts as Employer deems necessary or
appropriate, for Employer to obtain patents on such inventions in a jurisdiction
or jurisdictions designated by Employer, and to assign to Employer or its
designee such inventions and any and all patent applications and patents
relating thereto.
 
4.6.  INJUNCTIVE RELIEF. The parties hereby acknowledge and agree that
(a) Employer will be irreparably injured in the event of a breach by Executive
of any of his obligations under this Section 4; (b) monetary damages will not be
an adequate remedy for any such breach; (c) Employer will be entitled to
injunctive relief, in addition to any other remedy which it may have, in the
event of any such breach; and (d) the existence of any claims that Executive may
have against Employer, whether under this Agreement or otherwise, will not be a
defense to the enforcement by Employer of any of its rights under this
Section 4.
 
4.7.  NON-EXCLUSIVITY AND SURVIVAL. The covenants of the Executive contained in
this Section 4 are in addition to, and not in lieu of, any obligations that
Executive may have with respect to the subject matter hereof, whether by
contract, as a matter of law or otherwise, and such covenants and their
enforceability shall survive any termination of the Employment Term by either
party and any investigation made with respect to the breach thereof by Employer
at any time.
 
5.  MISCELLANEOUS PROVISIONS.
 
5.1.  SEVERABILITY. If, in any jurisdiction, any term or provision hereof is
determined to be invalid or unenforceable, (a) the remaining terms and
provisions hereof shall be unimpaired; (b) any such invalidity or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction; and (c) the invalid or
unenforceable term or provision shall, for purposes of such jurisdiction, be
deemed replaced by a term or provision that is valid and enforceable and that
comes closest to expressing the intention of the invalid or unenforceable term
or provision.
 
5.2.  EXECUTION IN COUNTERPARTS. This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement (and all signatures need not appear on any
one counterpart), and this Agreement shall become effective when one or more
counterparts has been signed by each of the parties hereto and delivered to each
of the other parties hereto.
 
5.3.  NOTICES. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed duly given upon receipt when delivered
by hand, overnight delivery or telecopy (with confirmed delivery), or three (3)
business days after posting, when delivered by registered or certified mail or
private courier service, postage prepaid, return receipt requested, as follows:
 
- 9 -

--------------------------------------------------------------------------------


If to Employer, to:
 
Inyx, Inc.
825 Third Avenue, 40th Floor
New York, NY 10022
Attention: Chairman and Chief Executive Officer
Facsimile No.: 212-838-0060
 


If to Executive, to:
 
Stephen Beckman
662 Collingwood Terrace
Glenmoore, PA 19343
Facsimile No.: 610-458-9089


Or to such other address(es) as a party hereto shall have designated by notice
in writing to the other parties hereto.
 
5.4.  AMENDMENT. No provision of this Agreement may be modified, amended,
waived, or discharged in any manner except by a written instrument executed by
both the Employer and the Executive.
 
5.5.  ENTIRE AGREEMENT. This Agreement and, with respect to Section 3.3.6
hereof, Executive’s Stock Option Agreements and the governing stock option
plans, constitute the entire agreement of the parties hereto with respect to the
subject matter hereof, and supersede all prior agreements and understandings of
the parties hereto, oral or written.
 
5.6.  APPLICABLE LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be wholly performed therein, without regard to principles of conflicts of
laws.
 
5.7.  HEADINGS. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Agreement.
 
5.8.  BINDING EFFECT; SUCCESSORS AND ASSIGNS. The Executive may not delegate any
of his duties or assign his rights hereunder. This Agreement shall inure to the
benefit of, and be binding upon, the parties hereto and their respective heirs,
legal representatives, successors and permitted assigns. Employer shall require
any successor (whether direct or indirect and whether by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of Employer, by an agreement in form and substance reasonably
satisfactory to Executive, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that Employer would be
required to perform if no such succession had taken place.
 
- 10 -

--------------------------------------------------------------------------------


5.9.  WAIVER, ETC. The failure of either of the parties hereto to, at any time,
enforce any of the provisions of this Agreement shall not be deemed or construed
to be a waiver of any such provision, nor to in any way affect the validity of
this Agreement or any provision hereof or the right of either of the parties
hereto thereafter to enforce each and every provision of this Agreement. No
waiver of any breach of any of the provisions of this Agreement shall be
effective unless set forth in a written instrument executed by the party against
whom or which enforcement of such waiver is sought, and no waiver of any such
breach shall be construed or deemed to be a waiver of any other or subsequent
breach.
 
5.10.  CAPACITY, ETC. Executive and Employer hereby represent and warrant to the
other that, as the case may be: (a) he or it has full power, authority and
capacity to execute and deliver this Agreement, and to perform his or its
obligations hereunder; (b) such execution, delivery and performance shall not
(and with the giving of notice or lapse of time or both would not) result in the
breach of any agreements or other obligations to which he or it is a party or he
or it is otherwise bound; and (c) this Agreement is his or its valid and binding
obligation in accordance with its terms.
 
5.11.  ARBITRATION. Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively in arbitration conducted in New
York, New York in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction. Punitive damages shall not be awarded. In any
arbitration proceeding, the party determined to be the prevailing party shall be
entitled to receive, in addition to any other award, its attorneys’ fees and
expenses of the proceeding.
 
IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date first above written.
 



INYX, INC.       By: /s/ Jay M. Green      

--------------------------------------------------------------------------------

Jay M. Green
Executive Vice President
                         
By: /s/ Stephen Beckman
     

--------------------------------------------------------------------------------

STEPHEN BECKMAN                                              

--------------------------------------------------------------------------------

       

 
- 11 -

--------------------------------------------------------------------------------


 
